Citation Nr: 1232072	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to VA death benefits as the child of the Veteran.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from July 1917 to February 1919.  The Veteran died in June 1974.  The claimant is the Veteran's son.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The claimant is married.


CONCLUSION OF LAW

Basic eligibility for death benefits is not established.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.315(a), 3.356 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282 -83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is generally not applicable.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the claimant's appeal is not subject to the provisions of the VCAA.  

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b).  Pension is payable to the veteran of a period of war.  38 U.S.C.A. § 1542.  In certain circumstances benefits which were due but unpaid at the time of a veteran's death may be paid to the veteran's children in equal shares.  38 U.S.C.A. § 5121.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356 (2011).

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through her or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  See 38 C.F.R.  3.356.  

In his July 2009 claim, the claimant indicated that he was disabled and handicapped, i.e., a helpless child.  He further reported that he was married.  The claimant maintains that he needs money to further his education. 

However, under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  The claimant in this case is married and does not dispute that fact.  Accordingly, he does not meet the basic eligibility requirements as a child of the Veteran in this case.  Thus, basic eligibility for death benefits is not established.  As is the case here, where the law, and not the facts, is dispositive, the claim is denied for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death benefits as the child of the Veteran is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


